Citation Nr: 0910192	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for patellar 
tendinitis of the right knee, with degenerative joint 
disease, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for plantar fasciitis, 
right foot, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied the claim for increased ratings for patellar 
tendinitis of the right knee with degenerative joint disease 
and plantar fasciitis of the right foot.  The Veteran 
perfected a timely appeal to that decision.  Subsequently, in 
February 2007, the claims folder was transferred to the VA 
Regional Office in Honolulu, Hawaii.  In January 2008, the 
claims folder was transferred back to the VA Regional Office 
in Houston, Texas.  

The Board notes that, in his substantive appeal, received in 
October 2003, the Veteran requested a personal hearing by 
videoconference at the Houston RO.  However, in a statement 
in support of claim (VA Form 21-4138), dated January 26, 
2009, the Veteran withdrew his request for a hearing.  38 
U.S.C.A. § 20.704(e) (2008).  

The issue of entitlement to a total rating for compensation 
on the basis of individual unemployability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

In January 2009, prior to the promulgation of a decision in 
the appeal, the Veteran submitted a written statement 
withdrawing his appeal as to the issues of entitlement to an 
increased evaluation for patellar tendinitis of the right 
knee with degenerative joint disease and plantar fasciitis of 
the right foot.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the substantive 
appeal concerning the claim for increased evaluations for 
patellar tendinitis of the right knee with degenerative joint 
disease and plantar fasciitis of the right foot; therefore, 
the Board does not have jurisdiction to consider the merits 
of those claims.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating action in March 2003, the RO denied the Veteran's 
claim for increased ratings for patellar tendinitis of the 
right knee with degenerative joint disease and plantar 
fasciitis of the right foot.  A notice of disagreement (NOD) 
with that determination was received in April 2003, and a 
statement of the case (SOC) was issued in September 2003.  
The Veteran perfected an appeal of that rating action by 
filing a substantive appeal (VA Form 9) in October 2003.  
Supplemental Statements of the Case (SSOCs) were issued in 
February 2005, February 2006, June 2007, and December 2008.  

In a statement in support of claim (VA Form 21-4138), dated 
January 26, 2009, the Veteran indicated that he wished to 
withdraw his appeal for increased ratings for his right foot 
disorder rated under diagnostic code 5284 (plantar fasciitis 
of the right foot) and arthritis of the right knee rated 
under diagnostic code 5010 (patellar tendinitis of the right 
knee with degenerative joint disease).  

In this case, the Board finds that the Veteran withdrew his 
appeal as to the issues of entitlement to an increased 
evaluation for patellar tendinitis of the right knee with 
degenerative joint disease and plantar fasciitis of the right 
foot; hence, there remain no allegations of errors of fact or 
law for appellate consideration with regard to those issues.  
Accordingly, the Board does not have jurisdiction to review 
the issues of increased ratings for patellar tendinitis of 
the right knee with degenerative joint disease and plantar 
fasciitis of the right foot; they are therefore dismissed.  
Therefore, the provisions of the Veterans Claims Assistance 
Act (VCAA) are not applicable.  


ORDER

The appeal on the claim of entitlement to an increased rating 
for patellar tendinitis of the right knee, with degenerative 
joint disease, is dismissed.  

The appeal on the claim of entitlement to an increased rating 
for plantar fasciitis, right foot is dismissed.  


REMAND

In October 2008, the AOJ determined that the issue of 
entitlement to a total rating for compensation on the basis 
of individual unemployability was moot (as the Veteran had a 
100 percent evaluation until August 2009.  Whether this 
determination is considered a denial or a refusal to 
adjudicate is not particularly relevant.  It does appear that 
the end product was taken.

In January 2009, the Veteran wrote "please work my IU 
claim."

This document is accepted as a notice of disagreement to 
either a decision to not adjudicate or as to the denial 
because the issue is moot.  The Court has determined that 
under either circumstance, the Board must Remand.  Therefore, 
the case is Remanded for the following:

The AOJ must issue a Statement of the 
Case in regard to the issue of a total 
rating for compensation on the basis of 
individual unemployability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


